Order entered September 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01201-CR

                           DAVID DEWAYNE OWENS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F12-51368-H

                                           ORDER
       The Court DENIES as moot appellant’s September 19, 2013 motion to extend time to

file his brief. The brief was ordered filed on September 19, 2013.


                                                      /s/   DAVID EVANS
                                                            JUSTICE